                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                            Plaintiff,

                    v.

    CASSERO L .WASHINGTON,                  Case No. 3:08-cr-00121-SLG

                            Defendant.


             ORDER REGARDING MOTION FOR EARLY TERMINATION
                        OF SUPERVISED RELEASE

          Before the Court at Docket 179 is defendant Cassero L. Washington’s

Motion for Early Termination of Probation/Supervised Release. The government

did not file a response. The U.S. Probation Office for the District of Alaska filed a

report, accessible only by the Court, at Docket 180. No hearing on the motion is

required because the relief sought is favorable to Mr. Washington and the

government has not objected.1

          Mr. Washington was sentenced to 10 years in prison and has served more

than four years of supervised release.2 Mr. Washington has approximately seven

months of supervised release remaining. Mr. Washington asserts that he seeks

to have his supervised release terminated so that he can move to Arkansas to be



1
    Fed. R. Crim. P 32.1(c)(2).
2
    Docket 100; Docket 180.




        Case 3:08-cr-00121-SLG-DMS Document 181 Filed 04/22/21 Page 1 of 3
closer to his family.3 Mr. Washington was convicted of Possession of a Controlled

Substance with Intent to Distribute,; he had a significant criminal history prior to

this case; and he has had two instances of Driving Under the Influence while he

has been on supervised release.4 The information provided to the Court by both

Mr. Washington and by the Probation Office demonstrates that Mr. Washington

has completed the Bureau of Prisons’ Residential Drug Abuse Program and the

Alaska Safety Alcohol Program, that he maintains a stable residence, that he has

steady employment, and that he acts as the primary caregiver for his young child.5

The Probation Officer indicated that Mr. Washington has not had any supervised

release violations in more than two years and that despite some instances of non-

compliance, his “overall reintegration into the community has been a success.”6

         “[A]fter considering a subset of the sentencing factors set forth in 18 U.S.C.

§ 3553(a), a court may terminate a term of supervised release ‘if it is satisfied that

such action is warranted by the conduct of the defendant released and the interest

of justice.’”7 The Court has considered all of Mr. Washington’s motion, all of the

Probation Office’s report, and the sentencing factors of the nature of the offense,

the history and characteristics of Mr. Washington, the need to adequately deter


3
    Docket 179 at 1–2.
4
    Docket 100; Docket 87-4 (under seal); Docket 173.
5
    Docket 179; Docket 180.
6
    Docket 180.
7
    United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014) (quoting 18 U.S.C. § 3583(e)(1)).

Case No. 3:08-cr-00121-SLG, United States v. Washington
Order Re Motion for Early Termination of Supervised Release
Page 2 of 3
        Case 3:08-cr-00121-SLG-DMS Document 181 Filed 04/22/21 Page 2 of 3
criminal conduct, the need to protect the public, the need to provide Mr.

Washington with training, treatment, or medical care, the kinds of sentences

available, and the need to avoid unwarranted sentencing disparities.8 The Court

finds that early termination of Mr. Washington’s supervised release is warranted at

this time and is in the interest of justice.

       In light of the foregoing, the motion at Docket 179 is GRANTED. The Clerk

of Court shall prepare an amended judgment that terminates supervised release

in this case immediately.

       DATED this 22nd day of April, 2021, at Anchorage, Alaska.

                                                     /s/ Sharon L. Gleason
                                                     UNITED STATES DISTRICT JUDGE




8
 See 18 U.S.C. § 3583(e) (directing a district court to consider the factors set forth in 18 U.S.C.
§ 3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)).

Case No. 3:08-cr-00121-SLG, United States v. Washington
Order Re Motion for Early Termination of Supervised Release
Page 3 of 3
      Case 3:08-cr-00121-SLG-DMS Document 181 Filed 04/22/21 Page 3 of 3
